 1   WRIGHT, FINLAY & ZAK, LLP
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
 5   Attorneys for Plaintiff/Counter-Defendant, Wilmington Savings Fund Society, FSB dba
 6   Christiana Trust as Trustee for HLSS Mortgage Master Trust for the Benefit of the Holders of
     the Series 2014-1 Certificates Issued by HLSS Mortgage Master Trust
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                                    DISTRICT OF NEVADA
 9
     WILMINGTON SAVINGS FUND SOCIETY,                 Case No.: 2:17-cv-00082-RFB-GWF
10   FSB DBA CHRISTIANA TRUST AS
     TRUSTEE FOR HLSS MORTGAGE                        ORDER RELEASING SECURITY
11
     MASTER TRUST FOR THE BENEFIT OF                  BOND
12   THE HOLDERS OF THE SERIES 2014-1
     CERTIFICATES ISSUED BY HLSS
13   MORTGAGE MASTER TRUST,
14
                   Plaintiff,
15
            vs.
16
17   SFR INVESTMENTS POOL 1, LLC; and
     WASHBURN CREEK ASSOCIATION,
18
                   Defendants
19
20
     WASHBURN CREEK ASSOCIATION,
21
                   Third-Party Plaintiff,
22
23          vs.

24   ABSOLUTE COLLECTION SERVICES,
25   LLC,

26                 Third-Party Defendant
27
28



                                              Page 1 of 3
     SFR INVESTMENTS POOL 1, LLC,
 1
 2          Counterclaimant/Cross-Claimant,

 3          vs.
 4
     WILMINGTON SAVINGS FUND SOCIETY,
 5   FSB DBA CHRISTIANA TRUST AS
     TRUSTEE FOR HLSS MORTGAGE
 6   MASTER TRUST FOR THE BENEFIT OF
 7   THE HOLDERS OF THE SERIES 2014-1
     CERTIFICATES ISSUED BY HLSS
 8   MORTGAGE MASTER TRUST; HOUSING
     AND URBAN DEVELOPMENT, a
 9   government agency; FILIMON MIJAREZ, an
10   individual; EVA MIJAREZ, an individual,

11          Counter-Defendant/Cross-Defendants
12
13                           ORDER RELEASING SECURITY BOND
14
            Plaintiff/Counter-Defendant, Wilmington Savings Fund Society, FSB dba Christiana
15
     Trust as Trustee for HLSS Mortgage Master Trust for the Benefit of the Holders of the Series
16
17   2014-1 Certificates Issued by HLSS Mortgage Master Trust, by and through its counsel of

18   record, Robert A. Riether, Esq., opened this case by filing a complaint on January 10, 2017.
19   Plaintiff filed a certificate of cash deposit of $500 pursuant to NRS 18.130(1) on March 24,
20
     2017 (ECF No. 14). The Court filed its Judgment in favor of Defendants on April 24, 2019..
21
     (ECF No. 78).
22
23   ///

24   ///
25
     ///
26
     ///
27
     ///
28



                                              Page 2 of 3
            IT IS ORDERED that the $500 deposit, plus interest, be refunded in accordance with
 1
 2   the certificate of cash deposit, ECF No. 23, to:

 3                  WRIGHT, FINLAY & ZAK, LLP
                    7785 W. Sahara Ave., Suite 200
 4
                    Las Vegas, NV 89117
 5
     unless a party objects to this order by no later than 10 days.
 6
                         9th day of ______________,
            Dated this ______        March          2020.
 7
 8
 9                                                 _______________________________________
                                                   RICHARD F. BOULWARE, II
10
                                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  Page 3 of 3
